RODGERS, Presiding Justice.
The appellant contends on appeal that he sold the marijuana in question to a person other than the purchaser named in the indictment, viz : the narcotics agent. There was sufficient evidence to the contrary on which the jury was warranted in finding that the narcotics agent was the purchaser of the marijuana from the defendant.
The issue was for the jury, and the judgment of the lower court based on the jury verdict must be affirmed.
Affirmed.
PATTERSON, INZER, SUGG and WALKER, JJ., concur.